Name: Regulation (EC) No 1185/2009 of the European Parliament and of the Council of 25 November 2009 concerning statistics on pesticides (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information and information processing;  communications;  environmental policy;  economic analysis;  means of agricultural production;  information technology and data processing
 Date Published: nan

 10.12.2009 EN Official Journal of the European Union L 324/1 REGULATION (EC) No 1185/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 November 2009 concerning statistics on pesticides (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty, in the light of the Joint text approved by the Conciliation Committee on 10 November 2009 (2), Whereas: (1) Decision No 1600/2002/EC of the European Parliament and of the Council of 22 July 2002 laying down the Sixth Community Environment Action Programme (3) recognised that the impact of pesticides on human health and the environment, in particular from pesticides used in agriculture, must be reduced further. It underlined the need to achieve more sustainable use of pesticides and called for a significant overall reduction of risks and the use of pesticides consistent with the necessary crop protection. (2) In its Communication to the Council, the European Parliament and the European Economic and Social Committee entitled Towards a Thematic Strategy on the Sustainable Use of Pesticides, the Commission recognised the need for detailed, harmonised and up-to-date statistics on sales and use of pesticides at Community level. Such statistics are necessary for assessing policies of the European Union on sustainable development and for calculating relevant indicators on the risks for health and the environment related to pesticide use. (3) Harmonised and comparable Community statistics on pesticide sales and use are essential for the development and monitoring of Community legislation and policies in the context of the Thematic Strategy on the Sustainable Use of Pesticides. (4) Since the effects of the Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (4) will not become apparent until the first evaluation of active substances for use in biocidal products is finalised, neither the Commission nor most Member States currently have sufficient knowledge or experience to propose further measures regarding biocides. The scope of this Regulation should thus be limited to pesticides which are plant protection products covered by Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market (5), for which substantial experience already exists on data collection. (5) However, it is anticipated that, taking into account the results of the evaluation of Directive 98/8/EC and on the basis of an impact assessment, the scope of this Regulation will be extended to cover biocidal products. (6) The experience of the Commission in collecting data on sales and use of pesticides over many years has demonstrated the need to have a harmonised methodology for collecting statistics at Community level both from the stage of placing on the market and from users. Moreover, in view of the aim of calculating accurate risk indicators in accordance with the objectives of the Thematic Strategy on the Sustainable Use of Pesticides, statistics need to be detailed up to the level of the active substances. (7) Among the different data collection options evaluated in the impact assessment of the Thematic Strategy on the Sustainable Use of Pesticides, mandatory data collection was recommended as the best option because it would allow the development of accurate and reliable data on the placing on the market and use of pesticides quickly and cost-efficiently. (8) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (6) constitutes the reference framework for the provisions of this Regulation, requiring, in particular, conformity to standards of professional independence, impartiality, objectivity, reliability, cost-effectiveness and statistical confidentiality. (9) The transmission of data subject to statistical confidentiality is governed by the rules set out in Regulation (EC) No 223/2009. Measures which are taken in accordance with that Regulation ensure the physical and logical protection of confidential data and ensure that no unlawful disclosure and non-statistical use occur when Community statistics are produced and disseminated. (10) The publication and dissemination of data collected under this Regulation is governed by the rules set out in Regulation (EC) No 223/2009. Measures which are taken in accordance with Regulation (EC) No 223/2009 ensure the physical and logical protection of confidential data and ensure that no unlawful disclosure and non-statistical use occur when Community statistics are produced and disseminated. (11) Data regarding the placing on the market and use of pesticides to be submitted pursuant to Directive 2009/128/EC of the European Parliament and of the Council of 21 October 2009 establishing a framework for Community action to achieve the sustainable use of pesticides (7) and Regulation (EC) No 1107/2009 should be assessed in accordance with the relevant provisions of that Directive and of that Regulation. (12) This Regulation should apply without prejudice to Directive 2003/4/EC of the European Parliament and of the Council of 28 January 2003 on public access to environmental information (8) and to Regulation (EC) No 1367/2006 of the European Parliament and of the Council of 6 September 2006 on the application of the provisions of the Aarhus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters to Community institutions and bodies (9). (13) To ensure comparable results, statistics on pesticides should be produced in accordance with a specified breakdown, in an appropriate form and within a fixed period of time from the end of a reference year as defined in the Annexes of this Regulation. (14) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (10). (15) In particular the Commission should be empowered to define the area treated and to adapt Annex III. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (16) Since the objective of this Regulation, namely the establishment of a common framework for the systematic production of Community statistics on the placing on the market and use of pesticides, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (17) The Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (11), has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter, scope and objectives 1. This Regulation establishes a common framework for the systematic production of Community statistics on the placing on the market and use of those pesticides which are plant protection products, as defined in Article 2(a)(i). 2. The statistics shall apply to:  the annual amounts of pesticides placed on the market in accordance with Annex I,  the annual amounts of pesticides used in accordance with Annex II, 3. The statistics shall, in particular, together with other relevant data serve the purposes of Articles 4 and 15 of Directive 2009/128/EC. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) pesticides means: (i) a plant protection product as defined in Article 2(1) of Regulation (EC) No 1107/2009; (ii) a biocidal product as defined in Article 2(1) of Directive 98/8/EC; (b) substances means substances as defined in point 2 of Article 3 of Regulation (EC) No 1107/2009, including active substances, safeners and synergists; (c) active substances means active substances as referred to in Article 2(2) of Regulation (EC) No 1107/2009; (d) safeners means safeners as referred to in Article 2(3)(a) of Regulation (EC) No 1107/2009; (e) synergists means synergists as referred to in Article 2(3)(b) of Regulation (EC) No 1107/2009; (f) placing on the market means placing on the market as defined in point 9 of Article 3 of Regulation (EC) No 1107/2009; (g) authorisation holder means authorisation holder as defined in point 24 of Article 3 of Regulation (EC) No 1107/2009; (h) agricultural use means any type of application of a plant protection product associated directly or indirectly with the production of plant products in the context of the economic activity of an agricultural holding; (i) professional user means professional user as defined in point 1 of Article 3 of Directive 2009/128/EC; (j) agricultural holding means agricultural holding as defined in Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods (12). Article 3 Data collection, transmission and processing 1. Member States shall collect the data necessary for the specification of the characteristics listed in Annex I on an annual basis and for the specification of the characteristics listed in Annex II in five-year periods by means of:  surveys,  information concerning the placing on the market and use of pesticides taking into account, in particular, the obligations pursuant to Article 67 of Regulation (EC) No 1107/2009,  administrative sources, or,  a combination of these means, including statistical estimation procedures on the basis of expert judgements or models, 2. Member States shall transmit to the Commission (Eurostat) the statistical results, including confidential data, in accordance with the schedules and with the periodicity specified in Annexes I and II. Data shall be presented in accordance with the classification given in Annex III. 3. Member States shall transmit the data in electronic form, in conformity with an appropriate technical format to be adopted by the Commission (Eurostat) in accordance with the regulatory procedure referred to in Article 6(2). 4. For reasons of confidentiality, the Commission (Eurostat) shall aggregate the data before publication in accordance with the chemical classes or categories of products indicated in Annex III, taking due account of the protection of confidential data at the level of individual Member State. The confidential data shall be used by national authorities and by the Commission (Eurostat) exclusively for statistical purposes, in accordance with Article 20 of Regulation (EC) No 223/2009. Article 4 Quality assessment 1. For the purpose of this Regulation, the quality criteria as laid down in Article 12(1) of Regulation (EC) No 223/2009 shall apply. 2. Member States shall provide the Commission (Eurostat) with reports on the quality of the data transmitted as referred to in Annexes I and II. The Commission (Eurostat) shall assess the quality of data transmitted. Article 5 Implementing measures 1. The appropriate technical format for the transmission of data shall be adopted in accordance with the regulatory procedure referred to in Article 6(2). The Commission may, if necessary, modify requirements relating to the provision of the quality reports described in Section 6 of Annexes I and II. Those measures, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(3). 2. The Commission shall adopt the definition of the area treated as referred to in Section 2 of Annex II. That measure, designed to amend non-essential elements of this Regulation by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(3). 3. The Commission shall adapt the list of substances to be covered and their classification in categories of products and chemical classes as set out in Annex III on a regular basis and at least every five years. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(3). Article 6 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee, established by Article 7 of Regulation (EC) No 223/2009. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 7 Report The Commission shall submit a report on the implementation of the Regulation to the European Parliament and the Council every five years. This report shall evaluate in particular the quality of data transmitted, as referred to in Article 4, the data collection methods, the burden on businesses, agricultural holdings and national administrations and the usefulness of these statistics in the context of the Thematic Strategy on the Sustainable Use of Pesticides in particular with regard to the objectives set out in Article 1. It shall, if appropriate, contain proposals designed to further improve data quality and data collection methods thereby improving the coverage and comparability of data and reducing the burden on businesses, agricultural holdings and national administrations. The first report shall be submitted by 31 December 2016. Article 8 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 November 2009. For the European Parliament The President J. BUZEK For the Council The President Ã . TORSTENSSON (1) OJ C 256, 27.10.2007, p. 86. (2) Opinion of the European Parliament of 12 March 2008 (OJ C 66 E, 20.3.2009, p. 98), Council Common Position of 20 November 2008 (OJ C 38 E, 17.2.2009, p. 1), Position of the European Parliament of 24 April 2009 (not yet published in the Official Journal), Council Decision of 16 November 2009 and Legislative Resolution of the European Parliament of 24 November 2009. (3) OJ L 242, 10.9.2002, p. 1. (4) OJ L 123, 24.4.1998, p. 1. (5) OJ L 309, 24.11.2009, p. 1. (6) OJ L 87, 31.3.2009, p. 164. (7) OJ L 309, 24.11.2009, p. 71. (8) OJ L 41, 14.2.2003, p. 26. (9) OJ L 264, 25.9.2006, p. 13. (10) OJ L 184, 17.7.1999, p. 23. (11) OJ L 181, 28.6.1989, p. 47. (12) OJ L 321, 1.12.2008, p. 14. ANNEX I STATISTICS ON THE PLACING ON THE MARKET OF PESTICIDES Section 1 Coverage The statistics shall cover substances listed in Annex III contained in pesticides placed on the market in each Member State. Special attention shall be paid to avoiding double counting in the event of product reconditioning or transfer of authorisation between authorisation holders. Section 2 Variables The quantity of each substance listed in Annex III contained in pesticides placed on the market shall be compiled in each Member State. Section 3 Reporting measure Data shall be expressed in kilograms of substances. Section 4 Reference period The reference period shall be the calendar year. Section 5 First reference period, periodicity and transmission of results 1. The first reference period is the second calendar year following 30 December 2009. 2. Member States shall supply data for every calendar year subsequent to the first reference period. They shall publish those data, in particular on the Internet, in accordance with the requirements regarding protection of statistical confidentiality as laid down in Regulation (EC) No 223/2009, with a view to providing information to the public. 3. Data shall be transmitted to the Commission (Eurostat) within 12 months of the end of the reference year. Section 6 Quality report Member States shall supply the Commission (Eurostat) with a quality report, referred to in Article 4, indicating:  the methodology used to collect data,  relevant aspects of quality according to the methodology used to collect data,  a description of estimations, aggregations and exclusion methods used, This report shall be transmitted to the Commission (Eurostat) within 15 months of the end of the reference year. ANNEX II STATISTICS ON AGRICULTURAL USE OF PESTICIDES. Section 1 Coverage 1. Statistics shall cover substances listed in Annex III contained in pesticides on each selected crop in each Member State. 2. Each Member State shall establish the selection of crops to be covered during the five-year period defined in Section 5. The selection shall be designed to be representative of the crops cultivated in the Member State and of the substances used. The selection of crops shall take into account the most relevant crops for the national action plans as referred to in Article 4 of Directive 2009/128/EC. Section 2 Variables For each selected crop the following variables shall be compiled: (a) the quantity of each substance listed in Annex III contained in pesticides used on this crop, and (b) the area treated with each substance. Section 3 Reporting measures 1. Quantities of substances used shall be expressed in kilograms. 2. Areas treated shall be expressed in hectares. Section 4 Reference period 1. The reference period shall, in principle, be a period of a maximum of 12 months covering all plant protection treatments associated directly or indirectly with the crop. 2. The reference period shall be reported as the year in which the harvest began. Section 5 First reference period, periodicity and transmission of results 1. For each five-year period, Member States shall compile statistics on the use of pesticides for each selected crop within a reference period as defined in Section 4. 2. Member States may choose the reference period at any time of the five-year period. The choice can be made independently for each selected crop. 3. The first five-year period shall start at the first calendar year following 30 December 2009. 4. Member States shall supply data for every five-year period. 5. Data shall be transmitted to the Commission (Eurostat) within 12 months of the end of each five-year period and published, in particular on the Internet, in accordance with the requirements regarding the protection of statistical confidentiality as laid down in Regulation (EC) No 223/2009, with a view to providing information to the public. Section 6 Quality report When they transmit their results, Member States shall supply the Commission (Eurostat) with a quality report, referred to in Article 4, indicating:  the design of the sampling methodology,  the methodology used to collect data,  an estimation of the relative importance of the crops covered with regard to the overall amount of pesticides used,  relevant aspects of quality according to the methodology used to collect data,  a comparison between data on pesticides used during the five-year period and pesticides placed on the market during the five corresponding years,  a summary description of the commercial non-agricultural uses of pesticides obtained in the framework of pilot studies to be led by the Commission (Eurostat), ANNEX III HARMONISED CLASSIFICATION OF SUBSTANCES MAJOR GROUPS Code Chemical Class Substances common names CAS RN (1) CIPAC (2) Categories of products Common Nomenclature Fungicides and Bactericides F0 Inorganic fungicides F1 F1.1 COPPER COMPOUNDS ALL COPPER COMPOUNDS 44 F1.1 BORDEAUX MIXTURE 8011-63-0 44 F1.1 COPPER HYDROXIDE 20427-59-2 44 F1.1 COPPER OXYCHLORIDE 1332-40-7 44 F1.1 TRIBASIC COPPER SULPHATE 1333-22-8 44 F1.1 COPPER (I) OXIDE 1319-39-1 44 F1.1 OTHER COPPER SALTS 44 F1.2 INORGANIC SULFUR SULFUR 7704-34-9 18 F1.3 OTHER INORGANIC FUNGICIDES OTHER INORGANIC FUNGICIDES Fungicides based on carbamates and dithiocarbamates F2 F2.1 CARBANILATE FUNGICIDES DIETHOFENCARB 87130-20-9 513 F2.2 CARBAMATE FUNGICIDES BENTHIAVALICARB 413615-35-7 744 F2.2 IPROVALICARB 140923-17-7 620 F2.2 PROPAMOCARB 24579-73-5 399 F2.3 DITHIOCARBAMATE FUNGICIDES MANCOZEB 8018-01-7 34 F2.3 MANEB 12427-38-2 61 F2.3 METIRAM 9006-42-2 478 F2.3 PROPINEB 12071-83-9 177 F2.3 THIRAM 137-26-8 24 F2.3 ZIRAM 137-30-4 31 Fungicides based on benzimidazoles F3 F3.1 BENZIMIDAZOLE FUNGICIDES CARBENDAZIM 10605-21-7 263 F3.1 FUBERIDAZOLE 3878-19-1 525 F3.1 THIABENDAZOLE 148-79-8 323 F3.1 THIOPHANATE-METHYL 23564-05-8 262 Fungicides based on imidazoles and triazoles F4 F4.1 CONAZOLE FUNGICIDES BITERTANOL 55179-31-2 386 F4.1 BROMUCONAZOLE 116255-48-2 680 F4.1 CYPROCONAZOLE 94361-06-5 600 F4.1 DIFENOCONAZOLE 119446-68-3 687 F4.1 DINICONAZOLE 83657-24-3 690 F4.1 EPOXICONAZOLE 106325-08-0 609 F4.1 ETRIDIAZOLE 2593-15-9 518 F4.1 FENBUCONAZOLE 114369-43-6 694 F4.1 FLUQUINCONAZOLE 136426-54-5 474 F4.1 FLUSILAZOLE 85509-19-9 435 F4.1 FLUTRIAFOL 76674-21-0 436 F4.1 HEXACONAZOLE 79983-71-4 465 F4.1 IMAZALIL (ENILCONAZOLE) 58594-72-2 335 F4.1 METCONAZOLE 125116-23-6 706 F4.1 MYCLOBUTANIL 88671-89-0 442 F4.1 PENCONAZOLE 66246-88-6 446 F4.1 PROPICONAZOLE 60207-90-1 408 F4.1 PROTHIOCONAZOLE 178928-70-6 745 F4.1 TEBUCONAZOLE 107534-96-3 494 F4.1 TETRACONAZOLE 112281-77-3 726 F4.1 TRIADIMENOL 55219-65-3 398 F4.1 TRICYCLAZOLE 41814-78-2 547 F4.1 TRIFLUMIZOLE 99387-89-0 730 F4.1 TRITICONAZOLE 131983-72-7 652 F4.2 IMIDAZOLE FUNGICIDES CYAZOFAMIDE 120116-88-3 653 F4.2 FENAMIDONE 161326-34-7 650 F4.2 TRIAZOXIDE 72459-58-6 729 Fungicides based on morpholines F5 F5.1 MORPHOLINE FUNGICIDES DIMETHOMORPH 110488-70-5 483 F5.1 DODEMORPH 1593-77-7 300 F5.1 FENPROPIMORPH 67564-91-4 427 Other fungicides F6 F6.1 ALIPHATIC NITROGEN FUNGICIDES CYMOXANIL 57966-95-7 419 F6.1 DODINE 2439-10-3 101 F6.1 GUAZATINE 108173-90-6 361 F6.2 AMIDE FUNGICIDES BENALAXYL 71626-11-4 416 F6.2 BOSCALID 188425-85-6 673 F6.2 FLUTOLANIL 66332-96-5 524 F6.2 MEPRONIL 55814-41-0 533 F6.2 METALAXYL 57837-19-1 365 F6.2 METALAXYL-M 70630-17-0 580 F6.2 PROCHLORAZ 67747-09-5 407 F6.2 SILTHIOFAM 175217-20-6 635 F6.2 TOLYLFLUANID 731-27-1 275 F6.2 ZOXAMIDE 156052-68-5 640 F6.3 ANILIDE FUNGICIDES CARBOXIN 5234-68-4 273 F6.3 FENHEXAMID 126833-17-8 603 F6.4 ANTIBIOTIC FUNGICIDES-BACTERICIDES KASUGAMYCIN 6980-18-3 703 F6.4 POLYOXINS 11113-80-7 710 F6.4 STREPTOMYCIN 57-92-1 312 F6.5 AROMATIC FUNGICIDES CHLOROTHALONIL 1897-45-6 288 F6.5 DICLORAN 99-30-9 150 F6.6 DICARBOXIMIDE FUNGICIDES IPRODIONE 36734-19-7 278 F6.6 PROCYMIDONE 32809-16-8 383 F6.7 DINITROANILINE FUNGICIDES FLUAZINAM 79622-59-6 521 F6.8 DINITROPHENOL FUNGICIDES DINOCAP 39300-45-3 98 F6.9 ORGANOPHOSPHORUS FUNGICIDES FOSETYL 15845-66-6 384 F6.9 TOLCLOFOS-METHYL 57018-04-9 479 F6.10 OXAZOLE FUNGICIDES HYMEXAZOL 10004-44-1 528 F6.10 FAMOXADONE 131807-57-3 594 F6.10 VINCLOZOLIN 50471-44-8 280 F6.11 PHENYLPYRROLE FUNGICIDES FLUDIOXONIL 131341-86-1 522 F6.12 PHTHALIMIDE FUNGICIDES CAPTAN 133-06-2 40 F6.12 FOLPET 133-07-3 75 F6.13 PYRIMIDINE FUNGICIDES BUPIRIMATE 41483-43-6 261 F6.13 CYPRODINIL 121552-61-2 511 F6.13 FENARIMOL 60168-88-9 380 F6.13 MEPANIPYRIM 110235-47-7 611 F6.13 PYRIMETHANIL 53112-28-0 714 F6.14 QUINOLINE FUNGICIDES QUINOXYFEN 124495-18-7 566 F6.14 8-HYDROXYQUINOLINE SULFATE 134-31-6 677 F6.15 QUINONE FUNGICIDES DITHIANON 3347-22-6 153 F6.16 STROBILURINE FUNGICIDES AZOXYSTROBIN 131860-33-8 571 F6.16 DIMOXYSTROBIN 149961-52-4 739 F6.16 FLUOXASTROBIN 361377-29-9 746 F6.16 KRESOXIM-METHYL 143390-89-0 568 F6.16 PICOXYSTROBINE 117428-22-5 628 F6.16 PYRACLOSTROBINE 175013-18-0 657 F6.16 TRIFLOXYSTROBINE 141517-21-7 617 F6.17 UREA FUNGICIDES PENCYCURON 66063-05-6 402 F6.18 UNCLASSIFIED FUNGICIDES ACIBENZOLAR 126448-41-7 597 F6.18 BENZOIC ACID 65-85-0 622 F6.18 DICHLOROPHEN 97-23-4 325 F6.18 FENPROPIDIN 67306-00-7 520 F6.18 METRAFENONE 220899-03-6 752 F6.18 2-PHENYPHENOL 90-43-7 246 F6.18 SPIROXAMINE 118134-30-8 572 F6.19 OTHER FUNGICIDES OTHER FUNGICIDES Herbicides. Haulm Destructors and Moss Killers H0 Herbicides based on phenoxy-phytohormones H1 H1.1 PHENOXY HERBICIDES 2,4-D 94-75-7 1 H1.1 2,4-DB 94-82-6 83 H1.1 DICHLORPROP-P 15165-67-0 476 H1.1 MCPA 94-74-6 2 H1.1 MCPB 94-81-5 50 H1.1 MECOPROP 7085-19-0 51 H1.1 MECOPROP-P 16484-77-8 475 Herbicides based on triazines and triazinones H2 H2.1 METHYLTHIOTRIAZINE HERBICIDES METHOPROTRYNE 841-06-5 94 H2.2 TRIAZINE HERBICIDES SIMETRYN 1014-70-6 179 H2.2 TERBUTHYLAZINE 5915-41-3 234 H2.3 TRIAZINONE HERBICIDES METAMITRON 41394-05-2 381 H2.3 METRIBUZIN 21087-64-9 283 Herbicides based on amides and anilides H3 H3.1 AMIDE HERBICIDES BEFLUBUTAMID 113614-08-7 662 H3.1 DIMETHENAMID 87674-68-8 638 H3.1 FLUPOXAM 119126-15-7 8158 H3.1 ISOXABEN 82558-50-7 701 H3.1 NAPROPAMIDE 15299-99-7 271 H3.1 PETHOXAMIDE 106700-29-2 665 H3.1 PROPYZAMIDE 23950-58-5 315 H3.2 ANILIDE HERBICIDES DIFLUFENICAN 83164-33-4 462 H3.2 FLORASULAM 145701-23-1 616 H3.2 FLUFENACET 142459-58-3 588 H3.2 METOSULAM 139528-85-1 707 H3.2 METAZACHLOR 67129-08-2 411 H3.2 PROPANIL 709-98-8 205 H3.3 CHLOROACETANILIDE HERBICIDES ACETOCHLOR 34256-82-1 496 H3.3 ALACHLOR 15972-60-8 204 H3.3 DIMETHACHLOR 50563-36-5 688 H3.3 PRETILACHLOR 51218-49-6 711 H3.3 PROPACHLOR 1918-16-7 176 H3.3 S-METOLACHLOR 87392-12-9 607 Herbicides based on carbamates and bis-carbamates H4 H4.1 BIS-CARBAMATE HERBICIDES CHLORPROPHAM 101-21-3 43 H4.1 DESMEDIPHAM 13684-56-5 477 H4.1 PHENMEDIPHAM 13684-63-4 77 H4.2 CARBAMATE HERBICIDES ASULAM 3337-71-1 240 H4.2 CARBETAMIDE 16118-49-3 95 Herbicides based on dinitroaniline derivatives H5 H5.1 DINITROANILINE HERBICIDES BENFLURALIN 1861-40-1 285 H5.1 BUTRALIN 33629-47-9 504 H5.1 ETHALFLURALIN 55283-68-6 516 H5.1 ORYZALIN 19044-88-3 537 H5.1 PENDIMETHALIN 40487-42-1 357 H5.1 TRIFLURALIN 2582-09-8 183 Herbicides based on derivatives of urea. of uracil or of sulphonylurea H6 H6.1 SULFONYLUREA HERBICIDES AMIDOSULFURON 120923-37-7 515 H6.1 AZIMSULFURON 120162-55-2 584 H6.1 BENSULFURON 99283-01-9 502 H6.1 CHLORSULFURON 64902-72-3 391 H6.1 CINOSULFURON 94593-91-6 507 H6.1 ETHOXYSULFURON 126801-58-9 591 H6.1 FLAZASULFURON 104040-78-0 595 H6.1 FLUPYRSULFURON 150315-10-9 577 H6.1 FORAMSULFURON 173159-57-4 659 H6.1 IMAZOSULFURON 122548-33-8 590 H6.1 IODOSULFURON 185119-76-0 634 H6.1 MESOSULFURON 400852-66-6 663 H6.1 METSULFURON 74223-64-6 441 H6.1 NICOSULFURON 111991-09-4 709 H6.1 OXASULFURON 144651-06-9 626 H6.1 PRIMISULFURON 113036-87-6 712 H6.1 PROSULFURON 94125-34-5 579 H6.1 RIMSULFURON 122931-48-0 716 H6.1 SULFOSULFURON 141776-32-1 601 H6.1 THIFENSULFURON 79277-67-1 452 H6.1 TRIASULFURON 82097-50-5 480 H6.1 TRIBENURON 106040-48-6 546 H6.1 TRIFLUSULFURON 135990-29-3 731 H6.1 TRITOSULFURON 142469-14-5 735 H6.2 URACIL HERBICIDES LENACIL 2164-08-1 163 H6.3 UREA HERBICIDES CHLORTOLURON 15545-48-9 217 H6.3 DIURON 330-54-1 100 H6.3 FLUOMETURON 2164-17-2 159 H6.3 ISOPROTURON 34123-59-6 336 H6.3 LINURON 330-55-2 76 H6.3 METHABENZTHIAZURON 18691-97-9 201 H6.3 METOBROMURON 3060-89-7 168 H6.3 METOXURON 19937-59-8 219 Other herbicides H7 H7.1 ARYLOXYPHENOXY- PROPIONIC HERBICIDES CLODINAFOP 114420-56-3 683 H7.1 CYHALOFOP 122008-85-9 596 H7.1 DICLOFOP 40843-25-2 358 H7.1 FENOXAPROP-P 113158-40-0 484 H7.1 FLUAZIFOP-P-BUTYL 79241-46-6 395 H7.1 HALOXYFOP 69806-34-4 438 H7.1 HALOXYFOP-R 72619-32-0 526 H7.1 PROPAQUIZAFOP 111479-05-1 713 H7.1 QUIZALOFOP 76578-12-6 429 H7.1 QUIZALOFOP-P 94051-08-8 641 H7.2 BENZOFURANE HERBICIDES ETHOFUMESATE 26225-79-6 233 H7.3 BENZOIC-ACID HERBICIDES CHLORTHAL 2136-79-0 328 H7.3 DICAMBA 1918-00-9 85 H7.4 BIPYRIDYLIUM HERBICIDES DIQUAT 85-00-7 55 H7.4 PARAQUAT 4685-14-7 56 H7.5 CYCLOHEXANEDIONE HERBICIDES CLETHODIM 99129-21-2 508 H7.5 CYCLOXYDIM 101205-02-1 510 H7.5 TEPRALOXYDIM 149979-41-9 608 H7.5 TRALKOXYDIM 87820-88-0 544 H7.6 DIAZINE HERBICIDES PYRIDATE 55512-33-9 447 H7.7 DICARBOXIMIDE HERBICIDES CINIDON-ETHYL 142891-20-1 598 H7.7 FLUMIOXAZIN 103361-09-7 578 H7.8 DIPHENYL ETHER HERBICIDES ACLONIFEN 74070-46-5 498 H7.8 BIFENOX 42576-02-3 413 H7.8 NITROFEN 1836-75-5 170 H7.8 OXYFLUORFEN 42874-03-3 538 H7.9 IMIDAZOLINONE HERBICIDES IMAZAMETHABENZ 100728-84-5 529 H7.9 IMAZAMOX 114311-32-9 619 H7.9 IMAZETHAPYR 81335-77-5 700 H7.10 INORGANIC HERBICIDES AMMONIUM SULFAMATE 7773-06-0 679 H7.10 CHLORATES 7775-09-9 7 H7.11 ISOXAZOLE HERBICIDES ISOXAFLUTOLE 141112-29-0 575 H7.12 MORPHACTIN HERBICIDES FLURENOL 467-69-6 304 H7.13 NITRILE HERBICIDES BROMOXYNIL 1689-84-5 87 H7.13 DICHLOBENIL 1194-65-6 73 H7.13 IOXYNIL 1689-83-4 86 H7.14 ORGANOPHOSPHORUS HERBICIDES GLUFOSINATE 51276-47-2 437 H7.14 GLYPHOSATE 1071-83-6 284 H7.15 PHENYLPYRAZOLE HERBICIDES PYRAFLUFEN 129630-19-9 605 H7.16 PYRIDAZINONE HERBICIDES CHLORIDAZON 1698-60-8 111 H7.16 FLURTAMONE 96525-23-4 569 H7.17 PYRIDINECARBOXAMIDE HERBICIDES PICOLINAFEN 137641-05-5 639 H7.18 PYRIDINECARBOXYLIC-ACID HERBICIDES CLOPYRALID 1702-17-6 455 H7.18 PICLORAM 1918-02-1 174 H7.19 PYRIDYLOXYACETIC-ACID HERBICIDES FLUROXYPYR 69377-81-7 431 H7.19 TRICLOPYR 55335-06-3 376 H7.20 QUINOLINE HERBICIDES QUINCLORAC 84087-01-4 493 H7.20 QUINMERAC 90717-03-6 563 H7.21 THIADIAZINE HERBICIDES BENTAZONE 25057-89-0 366 H7.22 THIOCARBAMATE HERBICIDES EPTC 759-94-4 155 H7.22 MOLINATE 2212-67-1 235 H7.22 PROSULFOCARB 52888-80-9 539 H7.22 THIOBENCARB 28249-77-6 388 H7.22 TRI-ALLATE 2303-17-5 97 H7.23 TRIAZOLE HERBICIDES AMITROL 61-82-5 90 H7.24 TRIAZOLINONE HERBICIDES CARFENTRAZONE 128639-02-1 587 H7.25 TRIAZOLONE HERBICIDES PROPOXYCARBAZONE 145026-81-9 655 H7.26 TRIKETONE HERBICIDES MESOTRIONE 104206-82-8 625 H7.26 SULCOTRIONE 99105-77-8 723 H7.27 UNCLASSIFIED HERBICIDES CLOMAZONE 81777-89-1 509 H7.27 FLUROCHLORIDONE 61213-25-0 430 H7.27 QUINOCLAMINE 2797-51-5 648 H7.27 METHAZOLE 20354-26-1 369 H7.27 OXADIARGYL 39807-15-3 604 H7.27 OXADIAZON 19666-30-9 213 H7.27 OTHER HERBICIDES HAULM DESTRUCTOR MOSS KILLER OTHER HERBICIDES HAULM DESTRUCTOR MOSS KILLER Insecticides and Acaricides I0 Insecticides based on pyrethroids I1 I1.1 PYRETHROID INSECTICIDES ACRINATHRIN 101007-06-1 678 I1.1 ALPHA-CYPERMETHRIN 67375-30-8 454 I1.1 BETA-CYFLUTHRIN 68359-37-5 482 I1.1 BETA-CYPERMETHRIN 65731-84-2 632 I1.1 BIFENTHRIN 82657-04-3 415 I1.1 CYFLUTHRIN 68359-37-5 385 I1.1 CYPERMETHRIN 52315-07-8 332 I1.1 DELTAMETHRIN 52918-63-5 333 I1.1 ESFENVALERATE 66230-04-4 481 I1.1 ETOFENPROX 80844-07-1 471 I1.1 GAMMA-CYHALOTHRIN 76703-62-3 768 I1.1 LAMBDA-CYHALOTHRIN 91465-08-6 463 I1.1 TAU-FLUVALINATE 102851-06-9 432 I1.1 TEFLUTHRIN 79538-32-2 451 I1.1 ZETA-CYPERMETHRIN 52315-07-8 733 Insecticides based on chlorinated hydrocarbons I2 I2.1 ORGANOCHLORINE INSECTICIDES DICOFOL 115-32-2 123 I2.1 TETRASUL 2227-13-6 114 Insecticides based on carbamates and oxime-carbamate I3 I3.1 OXIME-CARBAMATE INSECTICIDES METHOMYL 16752-77-5 264 I3.1 OXAMYL 23135-22-0 342 I3.2 CARBAMATE INSECTICIDES BENFURACARB 82560-54-1 501 I3.2 CARBARYL 63-25-2 26 I3.2 CARBOFURAN 1563-66-2 276 I3.2 CARBOSULFAN 55285-14-8 417 I3.2 FENOXYCARB 79127-80-3 425 I3.2 FORMETANATE 22259-30-9 697 I3.2 METHIOCARB 2032-65-7 165 I3.2 PIRIMICARB 23103-98-2 231 Insecticides based on organophosphates I4 I4.1 ORGANOPHOSPHORUS INSECTICIDES AZINPHOS-METHYL 86-50-0 37 I4.1 CADUSAFOS 95465-99-9 682 I4.1 CHLORPYRIFOS 2921-88-2 221 I4.1 CHLORPYRIFOS-METHYL 5589-13-0 486 I4.1 COUMAPHOS 56-72-4 121 I4.1 DIAZINON 333-41-5 15 I4.1 DICHLORVOS 62-73-7 11 I4.1 DIMETHOATE 60-51-5 59 I4.1 ETHOPROPHOS 13194-48-4 218 I4.1 FENAMIPHOS 22224-92-6 692 I4.1 FENITROTHION 122-14-5 35 I4.1 FOSTHIAZATE 98886-44-3 585 I4.1 ISOFENPHOS 25311-71-1 412 I4.1 MALATHION 121-75-5 12 I4.1 METHAMIDOPHOS 10265-92-6 355 I4.1 NALED 300-76-5 195 I4.1 OXYDEMETON-METHYL 301-12-2 171 I4.1 PHOSALONE 2310-17-0 109 I4.1 PHOSMET 732-11-6 318 I4.1 PHOXIM 14816-18-3 364 I4.1 PIRIMIPHOS-METHYL 29232-93-7 239 I4.1 TRICHLORFON 52-68-6 68 Biological and botanical product based insecticides I5 I5.1 BIOLOGICAL INSECTICIDES AZADIRACHTIN 11141-17-6 627 I5.1 NICOTINE 54-11-5 8 I5.1 PYRETHRINS 8003-34-7 32 I5.1 ROTENONE 83-79-4 671 Other insecticides I6 I6.1 INSECTICIDES PRODUCED BY FERMENTATION ABAMECTIN 71751-41-2 495 I6.1 MILBEMECTIN 51596-10-2 51 596-11-3 660 I6.1 SPINOSAD 168316-95-8 636 I6.3 BENZOYLUREA INSECTICIDES DIFLUBENZURON 35367-38-5 339 I6.3 FLUFENOXURON 101463-69-8 470 I6.3 HEXAFLUMURON 86479-06-3 698 I6.3 LUFENURON 103055-07-8 704 I6.3 NOVALURON 116714-46-6 672 I6.3 TEFLUBENZURON 83121-18-0 450 I6.3 TRIFLUMURON 64628-44-0 548 I6.4 CARBAZATE INSECTICIDES BIFENAZATE 149877-41-8 736 I6.5 DIAZYLHYDRAZINE INSECTICIDES METHOXYFENOZIDE 161050-58-4 656 I6.5 TEBUFENOZIDE 112410-23-8 724 I6.6 INSECT GROWTH REGULATORS BUPROFEZIN 69327-76-0 681 I6.6 CYROMAZINE 66215-27-8 420 I6.6 HEXYTHIAZOX 78587-05-0 439 I6.7 INSECT PHEROMONES (E,Z)-9-DODECENYL ACETATE 35148-19-7 422 I6.8 NITROGUANIDINE INSECTICIDES CLOTHIANIDIN 210880-92-5 738 I6.8 THIAMETHOXAM 153719-23-4 637 I6.9 ORGANOTIN INSECTICIDES AZOCYCLOTIN 41083-11-8 404 I6.9 CYHEXATIN 13121-70-5 289 I6.9 FENBUTATIN OXIDE 13356-08-6 359 I6.10 OXADIAZINE INSECTICIDES INDOXACARB 173584-44-6 612 I6.11 PHENYL-ETHER INSECTICIDES PYRIPROXYFEN 95737-68-1 715 I6.12 PYRAZOLE (PHENYL-) INSECTICIDES FENPYROXIMATE 134098-61-6 695 I6.12 FIPRONIL 120068-37-3 581 I6.12 TEBUFENPYRAD 119168-77-3 725 I6.13 PYRIDINE INSECTICIDES PYMETROZINE 123312-89-0 593 I6.14 PYRIDYLMETHYLAMINE INSECTICIDES ACETAMIPRID 135410-20-7 649 I6.14 IMIDACLOPRID 138261-41-3 582 I6.14 THIACLOPRID 111988-49-9 631 I6.15 SULFITE ESTER INSECTICIDES PROPARGITE 2312-35-8 216 I6.16 TETRAZINE INSECTICIDES CLOFENTEZINE 74115-24-5 418 I6.17 TETRONIC ACID INSECTICIDES SPIRODICLOFEN 148477-71-8 737 I6.18 (CARBAMOYL-) TRIAZOLE INSECTICIDES TRIAZAMATE 112143-82-5 728 I6.19 UREA INSECTICIDES DIAFENTHIURON 80060-09-9 8097 I6.20 UNCLASSIFIED INSECTICIDES ETOXAZOLE 153233-91-1 623 I6.20 FENAZAQUIN 120928-09-8 693 I6.20 PYRIDABEN 96489-71-3 583 I6.21 OTHER INSECTICIDES-ACARICIDES OTHER INSECTICIDES-ACARICIDES Molluscicides. total: M0 Molluscicides M1 M1.1 CARBAMATE MOLLUSCICIDE THIODICARB 59669-26-0 543 M1.2 OTHER MOLLUSCICIDES FERRIC PHOSPHATE 10045-86-0 629 M1.2 METALDEHYDE 108-62-3 62 M1.2 OTHER MOLLUSCICIDES Plant Growth Regulators. total: PGR0 Physiological plant growth regulators PGR1 PGR1.1 PHYSIOLOGICAL PLANT GROWTH REGULATORS CHLORMEQUAT 999-81-5 143 PGR1.1 CYCLANILIDE 113136-77-9 586 PGR1.1 DAMINOZIDE 1596-84-5 330 PGR1.1 DIMETHIPIN 55290-64-7 689 PGR1.1 DIPHENYLAMINE 122-39-4 460 PGR1.1 ETHEPHON 16672-87-0 373 PGR1.1 ETHOXYQUIN 91-53-2 517 PGR1.1 FLORCHLORFENURON 68157-60-8 633 PGR1.1 FLURPRIMIDOL 56425-91-3 696 PGR1.1 IMAZAQUIN 81335-37-7 699 PGR1.1 MALEIC HYDRAZIDE 51542-52-0 310 PGR1.1 MEPIQUAT 24307-26-4 440 PGR1.1 1-METHYLCYCLOPROPENE 3100-04-7 767 PGR1.1 PACLOBUTRAZOL 76738-62-0 445 PGR1.1 PROHEXADIONE-CALCIUM 127277-53-6 567 PGR1.1 SODIUM 5-NITROGUAIACOLATE 67233-85-6 718 PGR1.1 SODIUM O-NITROPHENOLATE 824-39-5 720 PGR1.1 TRINEXAPAC-ETHYL 95266-40-3 8349 Anti-sprouting products PGR2 PGR2.2 ANTISPROUTING PRODUCTS CARVONE 99-49-0 602 PGR2.2 CHLORPROPHAM 101-21-3 43 Other plant growth regulators PGR3 PGR3.1 OTHER PLANT GROWTH REGULATORS OTHER PGR Other Plant Protection Products. total: ZR0 Mineral oils ZR1 ZR1.1 MINERAL OIL PETROLEUM OILS 64742-55-8 29 Vegetal oils ZR2 ZR2.1 VEGETAL OIL TAR OILS 30 Soil sterilants (incl. Nematicides) ZR3 ZR3.1 METHYL BROMIDE METHYL BROMIDE 74-83-9 128 ZR3.2 OTHER SOIL STERILANTS CHLOROPICRIN 76-06-2 298 ZR3.2 DAZOMET 533-74-4 146 ZR3.2 1.3-DICHLOROPROPENE 542-75-6 675 ZR3.2 METAM-SODIUM 137-42-8 20 ZR3.2 OTHER SOIL STERILANTS Rodenticides ZR4 ZR4.1 RODENTICIDES BRODIFACOUM 56073-10-0 370 ZR4.1 BROMADIOLONE 28772-56-7 371 ZR4.1 CHLORALOSE 15879-93-3 249 ZR4.1 CHLOROPHACINONE 3691-35-8 208 ZR4.1 COUMATETRALYL 5836-29-3 189 ZR4.1 DIFENACOUM 56073-07-5 514 ZR4.1 DIFETHIALONE 104653-34-1 549 ZR4.1 FLOCOUMAFEN 90035-08-8 453 ZR4.1 WARFARIN 81-81-2 70 ZR4.1 OTHER RODENTICIDES All other plant protection products ZR5 ZR5.1 DISINFECTANTS OTHER DISINFECTANTS ZR5.2 OTHER PLANT PROTECTION PRODUCTS OTHER PPP (1) Chemical Abstracts Service Registry Numbers. (2) Collaborative International Pesticides Analytical Council.